Citation Nr: 1545955	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  12-14 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected lumbar degenerative joint disease, status post lumbar spine injury with radiculopathy and residual scar, prior to March 1, 2013 and in excess of 40 percent thereafter.

2.  Entitlement to a total disability rating due to individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had service from December 1990 to November 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision of the Regional Office (RO) in San Diego, California, that denied an increased rating in excess of 10 percent for the Veteran's lumbar degenerative joint disease (hereinafter "low back disability").  During the pendency of the appeal, the RO granted a staged increased rating of 40 percent for the Veteran's low back disability, effective March 1, 2013.  The Board notes that because the increase and assignment of a separate evaluation did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.

The Veteran submitted correspondence in June 2014 that indicates he is receiving Social Security disability benefits.  Additional statements from the Veteran indicate that he cannot work due to his low back disability and have rendered him totally disabled.  The Board notes that there are no Social Security records associated with the Veteran's file, and it does not appear that they have been requested.  In the event that such records may be pertinent to the claim on appeal, on remand, an attempt should be made to obtain any medical records relied upon for the Social Security Administration (SSA) disability determination.

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is a sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

Even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to TDIU on an extra-schedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  However, the Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  The Board must now consider whether referral to the Director, Compensation and Pension Service, for consideration of entitlement to TDIU on an extra-schedular basis is warranted.  See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 4.16(b).  

Though the criteria for TDIU under 38 C.F.R. § 4.16(a) are not met at this time, there is evidence suggesting that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  See 38 C.F.R. §§ 3.340, 4.16(b).  The Board notes that the Veteran has been unemployed since April 2010.  See e.g., June 2014 Statement, submitted as VA Form 9.  According to the Veteran, he experiences incapacitating episodes of pain and cannot get out of bed due to his service-connected disabilities.  He also experiences depression due to not being able to provide for his family.  Id.  

The evidence shows that the Veteran was not able to perform these physical acts in a work-like setting.  On remand, should the Veteran still not meet the schedular criteria for TDIU, the Board finds that referral to the Director, Compensation and Pension Service, for consideration of entitlement to TDIU, is warranted under 38 C.F.R. § 4.16(b) for consideration of an extraschedular TDIU in the first instance.  Bowling, 15 Vet. App. at 1.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the Social Security Administration decision regarding disability benefits for the Veteran.  All the medical treatment records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits should be obtained and associated with the claims file.  Any negative development should be discussed and addressed in the claims file.

2.  After conducting any development that is deemed warranted, including requests for SSA records, schedule the Veteran for a VA examination in order to assess the current nature and severity of his service-connected low back disability.  The examiner should also comment on how the Veteran's service-connected disabilities affect his occupational and social activities.
 
3.  If the Veteran does not meet the schedular criteria for TDIU after readjudicating the low back disability, refer the issue of entitlement to TDIU, to the Director, Compensation and Pension Service, for adjudication.  

4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  The supplemental statement of the case must contain a discussion regarding all pertinent evidence of record.  After the Veteran has an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




